Citation Nr: 1220206	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-18 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected sarcoidosis or bilateral total hip replacements.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for both a low back and left shoulder disorder, which he contends are related to in-service injuries or ailments.  The Board finds that the Veteran should be provided with an appropriate VA examination or examinations to address the etiology of his claimed disorder, for the reasons set forth below.

With regard to the Veteran's claimed low back disorder, the Veteran's service treatment records reflect that he sought treatment for low back pain in October 1985, at which time he was assessed with an acute muscular strain, and again in November 1988, when he was again assessed with a back strain.  After service, the Veteran reported experiencing low back pain during a November 1994 VA examination, and his low back pain complaints are reflected in November and December 1995 private treatment records.  November 1995 private x-rays of the Veteran's lumbar spine were interpreted to reveal occult spina bifida with spondylosis L-5, and the interpreting physician noted that there was no change in the Veteran's back pathology when comparing these results to lumbar spine x-rays taken in 1994.  Subsequent VA treatment records reflect the Veteran's complaints of experiencing low back pain September 2005, November 2006, and October 2007, and the Board notes that the Veteran's VA treatment records were last associated with the Veteran's claims file in November 2007.  Furthermore, the Veteran indicated in his 2012 hearing that he was experiencing an ongoing low back impairment and had received more recent VA treatment for his back pain.  

Thus, the evidence of record reflects the Veteran's documented in-service and post-service low back treatment and current complaints of experiencing low back pain.  Accordingly, the Board finds that VA's duty to provide the Veteran with a VA examination to determine the nature of any currently-diagnosed low back disorder, and related medical opinion addressing the etiology of that disorder(s), has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).   

Additionally, a review of the record reflects that the Veteran is service-connected for both sarcoidosis, which he developed during service, and avascular necrosis of the bilateral hips, which he developed as a result of the long-term steroid treatment (Prednisone) prescribed to treat his service-connected sarcoidosis.  (The Board notes that because the Veteran's avascular necrosis of his bilateral hips required the Veteran to undergo bilateral hip replacements, the RO has rephrased the Veteran's hip disabilities as bilateral hip replacements.)  Although not specifically asserted by the Veteran, the Board finds that it is plausible that the Veteran may have developed other orthopedic disorders, in addition to his bilateral hip disorders, as the result of either his service-connected sarcoidosis or the treatment thereof.  Accordingly, the Board finds that the VA examiner should address this theory of entitlement, as well.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  Moreover, as it is also plausible that the Veteran's current low back disorder is either secondary to or aggravated by his bilateral hip disorders, an opinion addressing this theory of entitlement should also be obtained.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With regard to the Veteran's claimed left shoulder, the Veteran's service treatment records reflect that in July 1991, the Veteran was treated for knots in his bilateral arms, and in August 1991, the Veteran reported a gradual progression of left shoulder pain and was assessed with bicipital tendonitis.  In November 1991, the etiology of the Veteran's left arm nodules were explored, as the Veteran was noted to have a history of sarcoidosis.  However, as x-rays and a computed tomography (CT) scan of the Veteran's left arm failed to reveal any pathology, the Veteran's left shoulder complaints were assessed as likely bursitis.  A December 1991 service treatment record reflects that the Veteran's on-going left shoulder complaints were assessed as tendonitis/bursitis verses arthritis with sarcoid, although the treating medical professional noted that a shoulder was not a likely source of the sarcoid process.  A subsequent January 1992 biopsy of the Veteran's left arm mass was interpreted to reveal evidence of chronic inflammation and numerous granulomata consistent with sarcoidosis.  No subsequent service treatment records reflect left shoulder complaints or treatment, and post-service treatment of record reflects the Veteran's complaints of left shoulder pain in November 2006 and October 2007.  The Veteran also reported experiencing an on-going left shoulder impairment during his 2012 Board hearing.

Given this evidence of in-service left shoulder complaints and current complaints of chronic left shoulder pain, the Board finds that VA's duty to provide the Veteran with a VA examination to determine the nature of any currently-diagnosed left shoulder disorder, and a medical opinion exploring the etiology of any diagnosed disorder(s), has been triggered.  See McLendon, 20 Vet. App. 79 (2006).  The Board finds that the VA examiner should opine whether any currently-diagnosed left shoulder disorder initially manifested in service or is secondary to or aggravated by the Veteran's service-connected sarcoidosis, as the Veteran's in-service left arm nodule biopsy indicated findings consistent with sarcoidosis.

Additionally, the Veteran's outstanding VA treatment records should be obtained and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment, including VA treatment records from November 2007 to the present from both the VA Medical Centers in Montgomery and Birmingham, Alabama.  

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset and chronicity of his low back disorder and left shoulder disorder.   He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for appropriate examinations to determine the nature, extent, onset and etiology of any current chronic low back and left shoulder disorders.  All indicated studies should be performed, and all findings should be reported in detail in the respective examination reports.  The claims files should be made available to and reviewed by the respective examiner. 

In offering any requested opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports of current symptoms and continuity of respective symptoms since service.  The respective examiner should provide opinions as requested below. 

A.  Low Back Disorder:  The examiner should opine whether it is at least as likely as not that any currently-diagnosed chronic low back disorder (1) had its initial onset in or is otherwise related to service; (2) in the case of a arthritis, began within one year after discharge from service; (3) was caused or aggravated by his service-connected sarcoidosis; and (4) was caused or aggravated by his service-connected avascular necrosis of the bilateral hips (resulting in bilateral hip replacements).

B.  Left Shoulder Disorder: The examiner should opine whether it is at least as likely as not that any currently-diagnosed chronic left shoulder disorder (1) had its initial onset in or is otherwise related to service; (2) in the case of arthritis, began within one year after discharge from service; and (3) was caused or aggravated by his service-connected sarcoidosis.

The examiner(s) should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  Then readjudicate the Veteran's low back and left shoulder service connection claims.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



